Case 1:20-cv-03042-RM-NRN Document 1 Filed 10/09/20 USDC Colorado Page 1 of 6




               1:20-cv-3042
Case 1:20-cv-03042-RM-NRN Document 1 Filed 10/09/20 USDC Colorado Page 2 of 6
Case 1:20-cv-03042-RM-NRN Document 1 Filed 10/09/20 USDC Colorado Page 3 of 6
Case 1:20-cv-03042-RM-NRN Document 1 Filed 10/09/20 USDC Colorado Page 4 of 6
Case 1:20-cv-03042-RM-NRN Document 1 Filed 10/09/20 USDC Colorado Page 5 of 6
Case 1:20-cv-03042-RM-NRN Document 1 Filed 10/09/20 USDC Colorado Page 6 of 6
